     Case 1:19-cv-03040-SAB     ECF No. 142   filed 02/03/20   PageID.5228 Page 1 of 37




 1 John Midgley, WSBA No. 6511
   AMERICAN CIVIL LIBERTIES UNION
 2 OF WASHINGTON FOUNDATION
   P.O. Box 2728
 3 Seattle, WA 98111
 4 Phone: 206-623-9454
   Email: jmidgley@aclu-wa.org
 5
                     UNITED STATES DISTRICT COURT
 6            FOR THE EASTERN DISTRICT OF WASHINGTON
                               AT YAKIMA
 7
 8 STATE OF WASHINGTON,
 9              Plaintiff,

10              v.
11                                                No. 1:19-cv-03040-SAB
     ALEX M. AZAR II, et al.,
12                                                THE NATIONAL FAMILY
                Defendants.                       PLANNING & REPRODUCTIVE
13                                                HEALTH ASSOCIATION
                                                  PLAINTIFFS’ REPLY IN
14                                                SUPPORT OF SUMMARY
                                                  JUDGMENT FOR PLAINTIFFS
   NATIONAL FAMILY PLANNING &
15
   REPRODUCTIVE HEALTH                            February 27, 2020
16 ASSOCIATION, et al.,                           With Oral Argument: 10:00 a.m.

17              Plaintiffs,
18              v.
19
     ALEX M. AZAR II, et al.,
20
                Defendants.
21
22
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                      AMERICAN CIVIL LIBERTIES UNION
                                                                  OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                      P.O. Box 2728
                                                                        Seattle, WA 98111
                                                                          (206) 623-9454
      Case 1:19-cv-03040-SAB                 ECF No. 142           filed 02/03/20        PageID.5229 Page 2 of 37




 1
                                               TABLE OF CONTENTS
 2
      INTRODUCTION .....................................................................................................1
 3
      ARGUMENT .............................................................................................................3
 4
 5        I. Defendants’ Arguments Disregard Important Legal Standards That
             Agencies Must Satisfy to Ensure Non-Arbitrary Decision-Making ...............3
 6
               A. An Agency Cannot Ignore Its Own Contrary Factual Findings .................3
 7
               B. Agency Rulemaking Must Be Rooted in Available Facts, Must
 8                Rationally Present Both Costs and Benefits, and Must Be Cogently
                  Explained; It Cannot Simply Be Declared Regardless of Evidence ..........6
 9
               C. Agency Decision-Making Is Evaluated as of the Time and on the
10                Record Upon Which It Was Made; Here, the Record Foretold Massive
                  Provider Departures and Severe Disruption, Yet HHS Ignored That
11
                  Evidence .....................................................................................................9
12
          II. Defendants’ Efforts to Distract from the Rulemaking’s Arbitrariness Fail ..12
13
          III. The Court Should Vacate the Rule in Full Without Any Delay ..................24
14
               A. Vacatur of the Rule Is the Remedy the APA Requires in This Case .......24
15
               B. Trying to Limit a Remedy to Plaintiffs or to Salvage Bits Is Improper...26
16
               C. The Court Has Already Rejected the Request to Stay Proceedings .........27
17
               D. Defendants Have Offered No Basis to Stay Judgment for Plaintiffs .......29
18
19 CONCLUSION ........................................................................................................30
20
21
22
23

24
      NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                                                 AMERICAN CIVIL LIBERTIES UNION
                                                                                              OF WASHINGTON FOUNDATION
      SUMMARY JUDGMENT FOR PLAINTIFFS                                                                 P.O. Box 2728
                                                                                                    Seattle, WA 98111
      Page | i                                                                                        (206) 623-9454
      Case 1:19-cv-03040-SAB                ECF No. 142          filed 02/03/20        PageID.5230 Page 3 of 37




 1                                         TABLE OF AUTHORITIES

 2 Cases
   AquAlliance v. U.S. Bureau of Reclamation,
 3  312 F. Supp. 3d 878 (E.D. Cal. 2018) ..................................................................25
 4 Asarco, Inc. v. EPA,
     616 F.2d 1153 (9th Cir. 1980) ..............................................................................11
 5
   Camp v. Pitts,
 6   411 U.S. 138 (1973) .............................................................................................25
   Consumer Electronics Ass’n v. FCC,
 7
     347 F.3d 291 (D.C. Cir. 2003)..............................................................................15
 8 Crickton v. Thomas,
     579 F.3d 978 (9th Cir. 2009) ................................................................................16
 9
   Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin.,
10   538 F.3d 1172 (9th Cir. 2008) ..............................................................................13
11 Ctr. for Biological Diversity v. Zinke,
     900 F.3d 1053 (9th Cir. 2018) ................................................................................6
12 District Hosp. Partners v. Burwell,
     786 F.3d 46 (D.C. Cir. 2015)................................................................................20
13
   Encino Motorcars, LLC v. Navarro,
14   136 S. Ct. 2117 (2016)........................................................................................3, 5
15 Flores v. Barr,
     407 F. Supp. 3d 909 (C.D. Cal. 2019) ..................................................................27
16 Fox Television Stations, Inc.,
17       556 U.S. 502 (2009) ...............................................................................................3
      Humane Soc’y of United States v. Zinke,
18     865 F.3d 585 (D.C. Cir. 2017)..............................................................................27
19 Klamath-Siskiyou Wildlands Ctr. v. Nat’l Oceanic & Atmospheric Admin. Nat’l
     Marine Fisheries Serv.,
20   109 F. Supp. 3d 1238 (N.D. Cal. 2015)................................................................25
21 Lands Council v. Powell,
     395 F.3d 1019 (9th Cir. 2005) ..............................................................................11
22
   Lilliputian Systems, Inc. v. Pipeline & Hazardous Materials Safety Admin.,
23   741 F.3d 1309 (D.C. Cir. 2014)............................................................................23

24
      NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                                              AMERICAN CIVIL LIBERTIES UNION
                                                                                           OF WASHINGTON FOUNDATION
      SUMMARY JUDGMENT FOR PLAINTIFFS                                                              P.O. Box 2728
                                                                                                 Seattle, WA 98111
      Page | ii                                                                                    (206) 623-9454
      Case 1:19-cv-03040-SAB               ECF No. 142         filed 02/03/20      PageID.5231 Page 4 of 37




 1 Lockyer v. Mirant Corp.,
     398 F.3d 1098 (9th Cir. 2005) ..............................................................................28
 2
   Make the Rd. N.Y. v. McAleenan,
 3   405 F. Supp. 3d 1 (D.D.C. Sept. 27, 2019) ..........................................................26
   Melendres v. Arpaio,
 4   695 F.3d 990 (9th Cir. 2012) ................................................................................29
 5 Motor Vehicle Mftrs. Ass’n v. State Farm Mut. Auto Ins. Co,
     463 U.S. 29 (1983) ....................................................................................... passim
 6
   Nat’l Fed’n of Fed. Employees v. McDonald,
 7   128 F. Supp. 3d 159 (D.D.C. 2015) .....................................................................20

 8 National Lifeline Assoc. v. FCC,
    921 F.3d 1102 (D.C. Cir. 2019)..........................................................................8, 9
 9 New York v. HHS,
    2019 WL 5781789 (S.D.N.Y. Nov. 6, 2019) ...................................... 5, 10, 25, 26
10
   Nken v. Holder,
11  556 U.S. 418 (2009) .............................................................................................30
12 Organized Vill. of Kake v. U.S. Dep’t of Agriculture,
     795 F.3d 956 (2015) .........................................................................................3, 20
13 Planned Parenthood of Greater Wash. and Idaho v. HHS,
14       No. 18-35920, 2020 WL 111800 (9th Cir. Jan. 10, 2020) .....................................8
      Pub. Citizen v. Fed. Motor Carrier Safety Admin.,
15     374 F.3d 1209 (D.C. Cir. 2004)............................................................................10
16 Rust v. Sullivan,
     500 U.S. 173 (1991) .............................................................................................13
17
   Sierra Club v. Trump,
18   929 F.3d 670 (9th Cir. 2019) ................................................................................28
   Sorenson Commc’ns Inc. v. FCC,
19
     755 F.3d 702 (D.C. Cir. 2014)................................................................................6
20 Sports Form, Inc. v. United Press Int’l, Inc.,
     686 F.2d 750 (9th Cir. 1982) ................................................................................29
21
   Stewart v. Azar,
22   366 F. Supp. 3d 125 (D.D.C. 2019) .....................................................................10

23 W.C. v. Bowen,
    807 F.2d 1502 (9th Cir. 1987) ..............................................................................25
24
      NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                                  AMERICAN CIVIL LIBERTIES UNION
                                                                                         OF WASHINGTON FOUNDATION
      SUMMARY JUDGMENT FOR PLAINTIFFS                                                            P.O. Box 2728
                                                                                               Seattle, WA 98111
      Page | iii                                                                                (206) 623-9454
      Case 1:19-cv-03040-SAB               ECF No. 142         filed 02/03/20       PageID.5232 Page 5 of 37




 1 Washington v. Azar [II],
    No. 2:19-cv-00183-SAB, 2019 WL 6219541
 2  (E.D. Wash. Nov. 21, 2019) ......................................................................... passim
 3 Washington v. Trump,
    847 F.3d 1151 (9th Cir. 2017) ..............................................................................30
 4 Wood v. Burwell,
 5       837 F.3d 969 (9th Cir. 2016) ................................................................................25

 6 Statutes and Regulations
 7 5 U.S.C. § 706(2)(A)................................................................................................25
   53 Federal Register 2938-41, 2945 ..........................................................................17
 8
   65 Federal Register 41,270 et seq. .................................................................... 13, 17
 9
   84 Federal Register 7714 et seq. ...................................................................... passim
10
11
12
13
14
15
16
17

18
19
20
21
22
23

24
      NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                                            AMERICAN CIVIL LIBERTIES UNION
                                                                                         OF WASHINGTON FOUNDATION
      SUMMARY JUDGMENT FOR PLAINTIFFS                                                            P.O. Box 2728
                                                                                               Seattle, WA 98111
      Page | iv                                                                                  (206) 623-9454
     Case 1:19-cv-03040-SAB    ECF No. 142    filed 02/03/20   PageID.5233 Page 6 of 37




 1                                  INTRODUCTION

 2         Defendants’ opposition to Plaintiffs’ motions for summary judgment (“HHS

 3 Opp.”), ECF No. 131, ignores central legal obligations for agency notice-and-
 4 comment rulemaking, fails to cite even a single comment or any other factual
 5 evidence from the administrative record, and asks this Court to rubberstamp an

 6 agency decision-making process riddled with arbitrariness. The Department of
 7 Health and Human Services and its officials (collectively “HHS”) urge this Court
 8 to uphold their sweeping Title X rulemaking based only on their conclusory
 9 statements and references back to a different rulemaking three decades ago, even
10 though the evidence that was before HHS in the 2019 administrative record
11 overwhelmingly contradicted HHS’s conclusory assertions. In fact, the 2019
12 record made clear that proceeding with this Rule would severely harm the core
13 health care purpose of Title X, costing its patients and providers dearly. See ECF
14 No. 121 (“NFPRHA Mot.”) at 1-72 & ECF No. 122 (record excerpts); ECF No.
15 118 (“WA Mot.”) at 15-34 & ECF No. 119 (record excerpts).
16         Rather than trying to contend with Plaintiffs’ well-documented showing that

17 this rulemaking exemplifies arbitrary and capricious agency action, id.,

18 Defendants’ latest brief repeats faulty assertions from their opening brief. In
19 addition, Defendants now falsely contend that Plaintiffs’ argument is that “the
20 Court can substitute its judgment” for that of the agency. HHS Opp. at 2. On the
21 contrary, Plaintiffs properly ask this Court to test HHS’s rulemaking process
22 against the Administrative Procedure Act (“APA”)’s standards for decision-
23 making, and to vacate the Rule because the agency has not engaged in the reasoned

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                      AMERICAN CIVIL LIBERTIES UNION
                                                                  OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                      P.O. Box 2728
                                                                        Seattle, WA 98111
     Page | 1                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5234 Page 7 of 37




 1
     rulemaking the law requires for valid administrative action. Indeed, the Supreme
 2
     Court has often emphasized the importance of courts carefully examining whether
 3
     an agency has engaged in a process of cogent explanation rooted in the record
 4
     facts, because without such a reasoned process, bare invocation of agency
 5
     “expertise”—as Defendants attempt to rely on here—can “become a monster
 6
     which rules with no practical limits.” Motor Vehicle Mftrs. Ass’n v. State Farm
 7
     Mut. Auto Ins. Co, 463 U.S. 29, 48 (1983) (internal quotation omitted).
 8
           Because Defendants simply sidestep Plaintiffs’ record-based showing that
 9
     this rulemaking was shot through with unreasoned and damaging agency choices,
10
     and argue against straw men, Defendants’ opposition fails to undercut Plaintiffs’
11
     showing of arbitrary rulemaking in any way. This reply brief, therefore, does not
12
     revisit that detailed showing, see NFPRHA Mot. 1-72 & i-iii (Table of Contents
13
     list of HHS’s pervasive rulemaking failures); ECF. No. 122 (record excerpts); WA
14
     Mot. at 15-34; ECF No. 119 (record excerpts). Instead, this reply brief first
15
     highlights and corrects HHS’s efforts to evade essential legal standards for valid
16
     decision-making under the APA. Infra Part I. It then addresses just some of the
17
     mischaracterizations of Plaintiffs’ arguments and other ways in which Defendants’
18
     opposition erroneously attempts to deflect attention from the reality of their
19
     unreasoned decision-making. Infra Part II. Finally, this reply shows that HHS’s
20
     pleas for delay and for only a partial vacatur of the Rule are unfounded. Infra Part
21
     III. No additional steps need occur before the APA’s protections against arbitrary
22
     rulemaking are enforced, the Rule is vacated in full, and the Title X program is
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 2                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB       ECF No. 142    filed 02/03/20   PageID.5235 Page 8 of 37




 1
     saved from this harmful rulemaking—including its sweeping physical, staff, and
 2
     systems separation mandate set to take effect on March 4, 2020.1
 3
                                         ARGUMENT
 4
   I. Defendants’ Arguments Disregard Important Legal Standards That
 5    Agencies Must Satisfy to Ensure Non-Arbitrary Decision-Making

 6        A. An Agency Cannot Ignore Its Own Contrary Factual Findings

 7           Defendants attempt to evade a required component of reasoned decision-

 8 making when an agency reverses course: As the Ninth Circuit en banc has
 9 emphasized, “if the ‘new policy rests upon factual findings that contradict those
10 which underlay its prior policy,’” the agency “must include ‘a reasoned
11 explanation … for disregarding facts and circumstances that underlay or were
12 engendered by the prior policy.’” Organized Vill. of Kake v. U.S. Dep’t of
13 Agriculture, 795 F.3d 956, 966 (2015) (quoting FCC v. Fox Television Stations,
14 Inc., 556 U.S. 502, 515-16 (2009)) (emphasis added); accord Encino Motorcars,
15 LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016). “Unexplained inconsistency … is a
16 reason for holding an interpretation to be an arbitrary and capricious change.”
17 Kake, 795 F.3d at 966 (internal quotation omitted); see also Encino, 136 S. Ct. at

18
19   1
         To avoid duplication, the NFPRHA Plaintiffs reply here with regard to Plaintiffs’
20
     APA arbitrary and capricious claims and the proper remedy for all claims, while
21
     the State of Washington replies regarding the APA logical outgrowth claims and
22
     Plaintiffs’ other statutory and constitutional claims. The NFPRHA Plaintiffs adopt
23
     in full and incorporate by reference the Washington reply brief filed today.
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                         AMERICAN CIVIL LIBERTIES UNION
                                                                     OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                         P.O. Box 2728
                                                                           Seattle, WA 98111
     Page | 3                                                                (206) 623-9454
     Case 1:19-cv-03040-SAB      ECF No. 142    filed 02/03/20   PageID.5236 Page 9 of 37




 1
     2127; Washington v. Azar [II], No. 2:19-cv-00183-SAB, 2019 WL 6219541 at *2
 2
     (E.D. Wash. Nov. 21, 2019).
 3
           HHS in 2019 decided to adopt a Rule that contradicted its own factual
 4
     findings in its 2000 rulemaking and in HHS’s 2014 clinical standards for family
 5
     planning (the “QFP”)—both of which specified that (a) pregnancy testing and
 6
     counseling is a necessary family planning service; (b) pregnancy counseling must
 7
     respond to patient values and needs, not provider preferences; (c) pregnancy
 8
     counseling includes referral at patient request; and (d) referral of all pregnant
 9
     patients for prenatal care is not appropriate. See NFPRHA Mot. at 11-30
10
     (including citations therein). In its 2019 rulemaking, the agency failed to address
11
     these prior HHS factual findings and failed to even attempt to explain why,
12
     inconsistently, the Rule now deems pregnancy testing and counseling an optional
13
     service; lets providers determine the scope of that counseling, regardless of patient
14
     preferences; bars abortion referrals even when patients request them; and
15
     inaccurately deems referral to prenatal care “medically necessary” for all. Id.
16
           Likewise, after HHS in 2000 found a similar (though less onerous) physical
17
     separation scheme from 1988 of “little relevance” to Title X and “unenforceable”
18
     —with ambiguities and line-drawing difficulties that the agency in 2000 found
19
     unlikely ever to be resolved—the agency in 2019 ignored those factual findings.
20
     After HHS had encouraged grantees and their providers to build enduring
21
     programs under the 2000 regulations and related compliance guidance, the agency
22
     in 2019 ignored that reliance within the Title X network. HHS simply jettisoned
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 4                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB      ECF No. 142    filed 02/03/20   PageID.5237 Page 10 of 37




 1
     these historical facts underlying and engendered by its 2000 rulemaking.
 2
     NFPRHA Mot. at 3-6, 36-54.
 3
             In doing so, HHS attempted to skip over its own explicit learning after 1988,
 4
     and to turn the clock all the way back to 1988 without providing a “detailed
 5
     justification” for abandoning the agency’s more recent factual findings and
 6
     decades-long program reliance. HHS attempted this same sleight-of-hand in the
 7
     religious refusals rulemaking and litigation, but the courts there correctly rejected
 8
     HHS’s bid to reenact 2008 regulations without substantively addressing later HHS
 9
     factual findings that had caused the agency to rescind the 2008 regulations in 2011.
10
     See New York v. HHS, No. 1:19-cv-04676, 2019 WL 5781789 at *45-50 (S.D.N.Y.
11
     Nov. 6, 2019); Washington v. Azar II, 2019 WL 6219541 at *11. It is not enough
12
     to acknowledge a policy change and offer purported explanations that never
13
     contend with the agency’s previously operative factual findings and its program’s
14
     longstanding reliance. Cf. HHS Opp. at 17 (arguing that the agency “need not”
15
     address the factual underpinnings of its prior policy).2 As Encino teaches,
16
     conclusory statements about a now-favored statutory interpretation are not reason
17
     enough to abandon an agency’s own, contrary factual findings. 136 S. Ct. at 2126-
18
     27. When the “agency ignores or countermands its earlier factual findings without
19
20
21   2
         HHS falsely asserts that its rulemaking considered “reliance interests,” HHS Opp.
22
     at 24, when that topic is nowhere discussed in the rulemaking; HHS’s briefs offer
23
     no support for this bald contention. See also NFPRHA Mot. at 37-41.
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 5                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5238 Page 11 of 37




 1
     reasoned explanation for doing so,” it violates the APA. Azar II, 2019 WL
 2
     6219541 at *2.
 3
        B. Agency Rulemaking Must Be Rooted in Available Facts, Must
 4         Rationally Present Both Costs and Benefits, and Must Be Cogently
           Explained; It Cannot Simply Be Declared Regardless of Evidence
 5
           In addition to the above, Defendants ignore and fail to satisfy numerous
 6
     other fundamental legal requirements for agency rulemaking. For example:
 7
           1. Though Defendants nod toward the Supreme Court’s State Farm
 8
     decision, HHS Opp. at 15, they nowhere mention or attempt to address its principle
 9
     that agencies act arbitrarily if they offer an explanation “that runs counter to the
10
     evidence before the agency.” State Farm, 463 U.S. at 43. As Plaintiffs have
11
     already shown, HHS’s rulemaking explanations conflict over and over again with
12
     the record evidence. NFPRHA Mot. at 18-72.
13
           2. Likewise, agency decision-making cannot rest on “sheer speculation.”
14
     Sorenson Commc’ns Inc. v. FCC, 755 F.3d 702, 708-09 (D.C. Cir. 2014). Just as
15
     the FCC had not explained its $75 number in Sorenson and thus violated the APA,
16
     it is undisputed here that HHS’s Title X rulemaking had no substantiation for the
17
     implausibly low dollar cost that HHS plucked out of thin air and relied upon for
18
     physical separation, despite the ready availability of cost information in the record
19
     and elsewhere. NFPRHA Mot. at 43-47. HHS’s further, implausible speculation
20
     that Title X providers might have spare facilities available, see HHS Opp. at 27-28,
21
     does nothing to ground HHS’s cost assessment in evidence, as required. See Ctr.
22
     for Biological Diversity v. Zinke, 900 F.3d 1053, 1067-68 (9th Cir. 2018).
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 6                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5239 Page 12 of 37




 1
             3. Nor can an agency employ unbalanced decision-making, accepting and
 2
     exaggerating hypotheses it favors, while rejecting countervailing evidence; in other
 3
     words, the agency cannot put a thumb on the scale in assessing advantages and
 4
     disadvantages. See, e.g., Azar II, 2019 WL at *12 (finding that HHS’s internally
 5
     inconsistent treatment of anecdotal evidence regarding impacts on religious
 6
     believers versus impacts on other groups rendered its rulemaking arbitrary and
 7
     capricious). Yet HHS throughout the Title X rulemaking put a thumb on the scale:
 8
     It prioritized and was especially solicitous of protecting unidentified, hypothetical
 9
     future providers with conscience objections, for example, but ascribed zero cost to
10
     the Rule’s harms on existing Title X patients, through the Rule’s forced rejection of
11
     patient needs and requests, contradiction of patient beliefs, ending or moving of
12
     patients’ Title X access points, severing their trusted patient-clinician relationships,
13
     diminishing patients’ contraceptive choices, etc. NFPRHA Mot. at 18-72.
14
             Defendants’ brief has no answer on any of the above three legal standards.
15
     HHS’s failure to satisfy even one is alone sufficient to establish that its rulemaking
16
     was arbitrary and capricious. Here, the agency has ignored and violated all of
17
     them, as set forth more extensively in Plaintiffs’ initial motion papers.3
18
19   3
         Defendants also err as a matter of law in claiming that NFPRHA’s members are
20
     “in no position to object” to what the Rule allows others to do. HHS Opp. at 32
21
     n.10. In the context of a competitive grant program, current and future
22
     competitors—including hundreds of NFPRHA’s members here—have standing to
23
     complain when the agency changes the program’s terms, seeks to increase
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 7                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5240 Page 13 of 37




 1
           4. In addition, Defendants’ brief fails to address National Lifeline Assoc. v.
 2
     FCC, 921 F.3d 1102 (D.C. Cir. 2019), and its explanation of why, within a federal
 3
     social service program dependent on non-federal providers for its success,
 4
     providers’ business models, willingness to participate under the proffered federal
 5
     terms, and reliance are “important aspect[s] of the problem” necessary for an
 6
     agency to rationally consider. 921 F.3d at 1111-15 (quoting State Farm, 463 U.S.
 7
     at 43). Plaintiffs cited the National Lifeline case multiple times in their motion, yet
 8
     Defendants persist in dismissing Title X providers’ and other knowledgeable
 9
     commenters’ real-world concerns about providers’ inability to continue in the
10
     program under the Rule as “threats” and as unprecedented considerations. HHS
11
     Opp. at 20. National Lifeline underscores they are not. Rather, the exhaustive
12
     documentation of (a) the pressures that would drive existing providers away from
13
     Title X—including conflicts with professional standards (as articulated, for
14
     example, by the QFP and by relevant medical associations), and the Rule’s high
15
     financial and reputational costs—and (b) specific providers poised to leave the
16
     Title X network constituted important record evidence that the agency had an
17
     obligation to address in a reasoned rather than a dismissive way, cf. HHS Opp. at
18
     20. It is not enough, as HHS did here, to rely on speculative new “incentives”
19
     when the record evidence contradicted the agency’s professed hope for sufficient
20
21
     competition by others, and “tilts the playing field for parties that were already
22
     competing.” Planned Parenthood of Greater Wash. and Idaho v. HHS, No. 18-
23
     35920, 2020 WL 111800 at *5 (9th Cir. Jan. 10, 2020).
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 8                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5241 Page 14 of 37




 1
     future providers and nationwide client service. National Lifeline, 921 F.3d at 111-
 2
     15; see also NFPRHA Mot. at 15-50.
 3
                                              ***
 4
           In sum, the legal standards that govern agency rulemaking did not give HHS
 5
     carte blanche to declare what Defendants now call “predictive judgments,” HHS
 6
     Opp. at 2, 23, 28, no matter how far those departed from the agency’s own prior
 7
     findings of fact, the current administrative record, an evenhanded assessment of
 8
     costs and benefits, and the realities of accomplishing Title X’s overall health care
 9
     purpose. See also NFPRHA Mot. at 1-72. Contrary to Defendants’ misstatements
10
     about Plaintiffs’ claims to enforce these legal standards, Plaintiffs do not attempt to
11
     take the place of the agency, or to convince the Court to do so, or to engage in
12
     abstract policy arguments. HHS Opp. at 2, 15, 18. Plaintiffs, as their claims make
13
     plain, instead seek to enforce the essential process requirements of valid
14
     administrative agency decision-making. These process requirements are critical
15
     APA safeguards, including for patients, clinicians, and the public health, that
16
     constrain HHS’s rulemaking but were repeatedly violated here.
17
        C. Agency Decision-Making Is Evaluated as of the Time and on the Record
18         Upon Which It Was Made; Here, the Record Foretold Massive Provider
           Departures and Severe Disruption, Yet HHS Ignored That Evidence
19
           Remarkably, Defendants’ opposition brief persists in urging a reality today
20
     that the Court can plainly see is not true. Back in its rulemaking, HHS claimed
21
     that the Rule would “lead to an increase in the number of health care providers
22
     who apply and receive funding under the Title X program, thus decreasing” gaps in
23
     service. 84 FR 7780; HHS Opp. at 21. Defendants now argue counterfactually to
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 9                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5242 Page 15 of 37




 1
     this Court that “those predictions have been borne out” by “subsequent events,”
 2
     HHS Opp. at 21-22, even though the Rule—as shown by Defendants’ own
 3
     published provider directories—has in its first six months diminished the number
 4
     of Title X providers by the hundreds and led to not a single new grantee, but rather
 5
     to statewide gaps in five states and other new, major holes in the program’s
 6
     supposedly nationwide coverage. See NFPRHA Mot. at 24-35.
 7
           Even more importantly—because this rulemaking must be judged as of the
 8
     time it occurred—the administrative record before HHS when it adopted the Rule
 9
     repeatedly documented that such widespread provider departures would occur as
10
     soon as it took effect, yet HHS erroneously disregarded that evidence. See
11
     NFPRHA Mot. at 20-26, 41-48. HHS tried to find cover for ignoring that evidence
12
     by asserting that it could not precisely anticipate the exact number of provider
13
     losses. See HHS Opp. at 22 (quoting 84 FR 7782). But when a serious negative
14
     impact is clear from the administrative record, an agency cannot ignore that fact
15
     because its exact quantity may be imprecise. NFPRHA Mot. at 48; Pub. Citizen v.
16
     Fed. Motor Carrier Safety Admin., 374 F.3d 1209, 1219 (D.C. Cir. 2004)
17
     (uncertain magnitude is “no justification for disregarding the effect”); Stewart v.
18
     Azar, 366 F. Supp. 3d 125, 138 (D.D.C. 2019) (rejecting HHS action that failed to
19
     provided reasoned response to “undoubtedly substantial” Medicaid coverage
20
     losses); see also New York v. HHS, 2019 WL 5781789 at *51 (“HHS’s meager and
21
     non-committal responses are manifestly inadequate to the problems squarely
22
     before the agency”). In promulgating the Rule, HHS violated this well-established
23
     requirement for reasoned decision-making and completely dismissed the
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                       AMERICAN CIVIL LIBERTIES UNION
                                                                   OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                       P.O. Box 2728
                                                                         Seattle, WA 98111
     Page | 10                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5243 Page 16 of 37




 1
     impending serious harms from provider departures and network disruption,
 2
     contrary to the record evidence. NFPRHA Mot. at 20-26, 41-48.
 3
             Now, HHS compounds its errors by claiming that “subsequent events” are
 4
     properly part of the Court’s examination of a rulemaking process under the APA.
 5
     HHS Opp. at 22 n.6. It is settled law, however, that “agency action must be
 6
     examined by scrutinizing the administrative record at the time the agency made its
 7
     decision,” and Defendants here claim none of the limited exceptions to that record
 8
     rule. Asarco, Inc. v. EPA, 616 F.2d 1153, 1159 (9th Cir. 1980); see also Lands
 9
     Council v. Powell, 395 F.3d 1019, 1029 (9th Cir. 2005) (general rule that “courts
10
     reviewing an agency decision are limited to the administrative record”); State
11
     Farm, 463 U.S. at 51-57 (agency decision-making “must explain the evidence
12
     which is available” then and support its decision-making on the facts found and the
13
     choices made when it acted). Therefore, none of HHS’s “subsequent events” or
14
     counterfactual assertions about the current size, composition, or coverage of the
15
     Title X network can save HHS’s unreasoned decision-making in March 2019.4
16
17   4
         As “subsequent events,” HHS focuses on law suits brought by Obria and Vita
18
     Nuova, supposedly evidencing more Title X providers as a result of the Rule.
19
     HHS Opp. at 21. Obria, however, became a grantee under the 2000 regulations
20
     before the Rule took effect, and its limited Title X participation in California is
21
     hugely overshadowed by the much more widespread provider departures there
22
     caused by the Rule. See NFPRHA Mot. at 34-35. And as HHS itself emphasized
23
     in Vita Nuova’s law suit, that entity may have no employees, has never applied for
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 11                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5244 Page 17 of 37




 1
     II. Defendants’ Efforts to Distract from the Rulemaking’s Arbitrariness Fail
 2
           In addition to the legal errors discussed above, HHS’s opposition brief
 3
     consists of other, diversionary tangents that fail to meet Plaintiffs’ arguments.
 4
     Defendants mischaracterize Plaintiffs’ arbitrary and capricious arguments, or pull
 5
     one small part of an argument out of context, to attack various straw men. But
 6
     Defendants never attempt to show, much less succeed in showing, factual
 7
     grounding in the record and reasoned, non-conclusory explanations for the Title X
 8
     rulemaking decisions challenged here. Plaintiffs briefly correct examples of
 9
     Defendants’ misdirection below, and refer the Court back to Plaintiffs’ earlier
10
     briefing for their full showing of all of the failures in HHS’s 2019 rulemaking
11
     process, see NFPRHA Mot. at 1-72; WA Mot. at 15-34.
12
           First, HHS’s opposition brief tries to deflect the agency’s unexplained
13
     rejection of numerous prior HHS factual findings, and thus failure to comply with
14
     Encino, Fox Television, and Kake, by arguing as if Plaintiffs’ claim were that HHS
15
     had failed to acknowledge its changes in regulatory text or in legal interpretations.
16
     See HHS Opp. at 16-18, 24. Plaintiffs have been explicit, however, that
17
     unaddressed contrary factual findings and reliance are one of the central ways in
18
     which HHS’s decision-making was unreasoned. NFPRHA Mot. at 11-18, 36-42.
19
     Reverting to a discussion of HHS’s legal assertions in no way addresses the
20
21
     HHS funds, and has not even pled facts “demonstrating that Vita Nuova would be
22
     a qualified applicant (or subrecipient) for Title X funds.” Vita Nuova, Inc. v. Azar,
23
     No. 4:19-cv-00532 (N.D. Tex), HHS Motion to Dismiss, ECF No. 17 at 2, 14, 16.
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 12                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB    ECF No. 142    filed 02/03/20   PageID.5245 Page 18 of 37




 1
     contrary factual findings and decades-long reliance associated with the agency’s
 2
     prior positions, and just further exposes the arbitrariness of HHS’s 2019 actions.
 3
           Second, this case is not Rust v. Sullivan, 500 U.S. 173 (1991). Plaintiffs’
 4
     arbitrary and capricious claims are not controlled by Rust, nor can HHS justify its
 5
     2019 rulemaking by pointing to Rust’s characterizations of the Title X program
 6
     back in 1988 or 1991. Since Rust, Congress has made it clear that pregnancy
 7
     counseling is a Title X service, and that the program is not an exclusively
 8
     “preconception” one, cf. HHS Opp. at 19. In addition, not only has Congress
 9
     annually since 1996 made clear that pregnancy counseling falls within the Title X
10
     program, but HHS itself published guidance, at the same time as its 2000
11
     regulations, to provide additional clarity to grantees on how to handle abortion-
12
     related activities. 65 FR 41281-82. Whereas HHS and Rust had relied on
13
     government reports from the 1980s citing a need then for clearer “operational
14
     guidance,” Rust, 500 U.S. at 187, HHS’s 2019 rulemaking failed to substantiate
15
     any confusion or even “potential for confusion” today, HHS Opp. at 23. The
16
     agency cannot support today’s rulemaking—with its different pregnancy
17
     counseling scheme, different physical separation factors, new infrastructure
18
     spending constraints and grant-making criteria, and many additional restrictions
19
     not attempted in 1988—by citing decision-making upheld in Rust three decades
20
     ago. See Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin., 538
21
     F.3d 1172, 1198 (9th Cir. 2008) (“What was a reasonable balancing … twenty
22
     years ago may not be a reasonable balancing” in agency rulemaking today.).
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                      AMERICAN CIVIL LIBERTIES UNION
                                                                  OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                      P.O. Box 2728
                                                                        Seattle, WA 98111
     Page | 13                                                            (206) 623-9454
     Case 1:19-cv-03040-SAB      ECF No. 142   filed 02/03/20   PageID.5246 Page 19 of 37




 1
           Third, HHS’s passing dismissal of “medical ethics” in the rulemaking in no
 2
     way provided a reasoned response to the medical ethical objections and the
 3
     massive evidence of imminent provider departures in the 2019 administrative
 4
     record. Cf. HHS Opp. at 18-20. To begin with, HHS’s rulemaking (like its
 5
     litigation argument) does not attempt to counter the record evidence on the
 6
     substance of providers’ medical ethical obligations at all. Instead, HHS merely
 7
     sidesteps to sources outside medical ethics, such as legal protections for conscience
 8
     or “the outcome in Rust.” HHS Opp. at 18-20; see also 84 FR 7748. It is not a
 9
     reasoned response to a serious rulemaking concern to change the subject or
10
     respond in non sequiturs.
11
           In addition, the many comments submitted to HHS from the very authorities
12
     that wrote and interpret the ethical codes for physicians, physician assistants,
13
     nurses, and social workers in this country unanimously contradicted HHS’s bare
14
     conclusion that medical ethical concerns under the Rule were “misplaced,” HHS
15
     Opp. at 18; see also 84 FR 7748. HHS’s bald “disagree[ment]” with such
16
     significant record evidence, without engaging with its substance or pointing to any
17
     contrary medical ethical interpretations, was arbitrary and capricious. 84 FR 7748;
18
     see NFPRHA Mot. at 20-24; State Farm, 463 U.S. at 43.
19
            Furthermore, the 2019 record evidence from medical authorities,
20
     government officials, academics, providers, and others demonstrating that the Rule
21
     would drive many organizations and clinicians away from Title X care did not rest
22
     solely on medical ethical conflicts, cf. HHS Opp. at 18, 20, though those were
23
     certainly one part of the avalanche of evidence. Commenters also made clear that,
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 14                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5247 Page 20 of 37




 1
     e.g., the QFP’s principles, other clinical practice standards from leading authorities
 2
     that HHS itself had endorsed, and clinicians’ bedrock aim not to rebuff patient
 3
     questions and undermine trust all conflicted with the Rule and would drive large
 4
     numbers of providers away and discourage new ones. See NFPRHA Mot. at 13-
 5
     27, 36-48. Regardless of whether HHS acknowledged or agreed with the ethical
 6
     conflicts, the record was abundantly clear that immediate, widespread provider
 7
     departures—including all Planned Parenthood sites—would follow if the Rule’s
 8
     pregnancy counseling restrictions took effect. Id. at 25-26. Yet HHS irrationally
 9
     attributed no network disruption or negative impact on patient care to the Rule.
10
           Fourth, HHS does not get a pass from the APA’s reasoned decision-making
11
     standards by claiming it “weigh[ed] costs and benefits” or acted “sensibly.” HHS
12
     Opp. at 23. As Plaintiffs have already explained at length, any “weighing” is
13
     arbitrary when the agency has put a thumb on the scale and claimed benefits and
14
     costs starkly different than the record evidence supports, as here. HHS’s process
15
     did not at all resemble the FCC’s in Consumer Electronics Ass’n v. FCC, 347 F.3d
16
     291 (D.C. Cir. 2003), though HHS tries to find shelter in that case, HHS Opp. at
17
     18, 23. In Consumer Electronics, the FCC had specific data (“substantial
18
     evidence”) documenting a problem, and rested its assessment of costs to respond to
19
     that problem on its own long-term data gathering and on specific comments with
20
     dollar values. The court found that the FCC’s analysis had “adequately estimated
21
     the long-term costs.” 347 F.3d at 300-303. In stark contrast here, HHS identified
22
     no evidence of a present problem that needed to be addressed; relied on randomly
23
     chosen dollar numbers (not record evidence) for the financial cost of compliance;
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                       AMERICAN CIVIL LIBERTIES UNION
                                                                   OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                       P.O. Box 2728
                                                                         Seattle, WA 98111
     Page | 15                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5248 Page 21 of 37




 1
     did not even consider large categories of obvious costs, including for providers and
 2
     patients; failed to consult its own historical records of Title X budgets and
 3
     operating costs; ignored its own QFP and its own previous factual findings; and
 4
     discounted direct evidence of impending provider departures—all while
 5
     hypothesizing various benefits of the Rule that lacked any evidentiary support
 6
     (e.g., “more clients being served, gaps in service being closed, and improved client
 7
     care,” HHS Opp. at 25). See NFPRHA Mot. at 2-54. This is precisely the kind of
 8
     faulty “weighing” or “judgment” process that must be set aside under the APA,
 9
     because it does not reflect reasoned agency decision-making rooted in record fact.
10
           Likewise, simply urging in litigation that a Rule’s arbitrary line-drawing and
11
     internal inconsistencies are “sensible,” see, e.g., HHS Opp. at 23, 35, cannot make
12
     up for the agency’s complete failure to acknowledge and rationally explain
13
     consequential distinctions in the rulemaking. See Crickton v. Thomas, 579 F.3d
14
     978, 987 (9th Cir. 2009) (courts may not accept counsel’s “post hoc
15
     rationalizations” for agency action). This rulemaking process was arbitrary and
16
     unreasoned, for example, in deciding to restrict what the Rule calls “nondirective”
17
     pregnancy counseling to only the most highly trained clinicians, Section
18
     59.14(b)(1)(i), while placing no limit on who might advise pregnant patients about
19
     “maintaining the health of the … unborn child,” Section 59.14(b)(1)(iv). Both
20
     discussions involve counseling “concerning a medical condition (pregnancy),”
21
     HHS Opp. at 23, yet the Rule treats them differently without explanation. HHS’s
22
     definition for those costly, highly trained clinicians (“APPs”) is also arbitrary.
23
     That definition was not included in the proposed rulemaking, conflicted with
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 16                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5249 Page 22 of 37




 1
     HHS’s own classification of Title X clinicians’ practice areas in the Family
 2
     Planning Annual Reports (“FPARs”), and required a graduate degree, above and
 3
     beyond full licensing requirements for clinicians’ scope of practice—with no
 4
     justification in the rulemaking for restricting nondirective pregnancy counseling to
 5
     such a very limited group. See NFPRHA Mot. at 27-29.
 6
           Fifth, Defendants cannot isolate small pieces of Plaintiffs’ larger arguments
 7
     or HHS’s approach to try to shift the focus away from the fundamental
 8
     irrationalities that thoroughly infected HHS’s rulemaking. HHS, for example,
 9
     discusses the possibility of grantee questions to program officers about physical
10
     separation. HHS Opp. at 25-26. But that in no way alters the full picture of a
11
     rulemaking replete with arbitrariness: HHS in 2019 resurrected a “physical
12
     separation” model that it had concluded in 2000 was “unworkable,” of “little
13
     relevance” to Title X, not “likely ever to result in an enforceable compliance
14
     policy” consistent with the cost-effective delivery of family planning services, and
15
     “ambiguous,” with inherent “practical difficulties of line-drawing in this area.”
16
     NFPRHA Mot. at 36-37 (quoting 65 FR 41276-82). HHS did not in 2019 explain
17
     its rejection of those earlier factual findings. Instead, HHS in 2019 added physical
18
     separation factors that it had in 1988 decided to exclude as explicit factors, based
19
     on their excessive cost. NFPRHA Mot. at 41-42 (citing 53 FR 2938-41, 2945).
20
     HHS in 2019 also added unprecedented restrictions on Title X project
21
     infrastructure spending, even as it noted such support had historically been
22
     “essential” for Title X’s effective functioning. NFPRHA Mot. at 37-42. In
23
     promulgating all these new requirements, HHS failed to provide any reasoned
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                       AMERICAN CIVIL LIBERTIES UNION
                                                                   OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                       P.O. Box 2728
                                                                         Seattle, WA 98111
     Page | 17                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB      ECF No. 142     filed 02/03/20   PageID.5250 Page 23 of 37




 1
     estimate of the many costs of compliance for providers and patients (e.g., ignoring
 2
     85% of Title X sites’ separation costs, though the Rule requires all sites to separate
 3
     from abortion-related activities); by contrast, the rulemaking offered irrational
 4
     assertions of benefits, unsupported by record evidence. NFPRHA Mot. at 43-54.
 5
           HHS did offer grantees the possibility of raising questions with program
 6
     officers about “ways” or “plan[s]” to comply with physical separation, HHS Opp.
 7
     at 25, but did not (a) even try to factor in grantee and provider implementation
 8
     costs associated with such back-and-forth efforts; (b) acknowledge the near
 9
     impossibility of such an ad hoc, unpredictable process for Title X grantees
10
     typically dealing with many subrecipients and dozens, in some cases hundreds, of
11
     different sites, all differently situated, where Title X care occurs; or (c) try to
12
     explain how any such inquiries could undo the Rule’s “unworkable” scheme—they
13
     could not. NFPRHA Mot. at 36-54. As Plaintiffs have demonstrated, HHS acted
14
     contrary to its own previous factual findings and to the administrative record;
15
     offered inadequate, conclusory explanations or none at all; used a “thumb on the
16
     scale” approach to costs and benefits; and failed to consider important aspects of
17
     the problems raised by physical separation and infrastructure limits. Id. The
18
     possibility, post-rulemaking, of grantees asking questions does not remedy any,
19
     much less all, of those failures.
20
           Similarly, Defendants’ opposition brief questions Plaintiffs’ use of Section
21
     59.18(c), HHS Opp. at 35 n.11, to illustrate the Rule’s new “layers upon layers of
22
     compliance provisions, where no lack of compliance had been shown” (among
23
     Plaintiffs’ many, many other examples). NFPRHA Mot. at 68-72. HHS adopted
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                          AMERICAN CIVIL LIBERTIES UNION
                                                                      OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                          P.O. Box 2728
                                                                            Seattle, WA 98111
     Page | 18                                                                (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5251 Page 24 of 37




 1
     those new layers without rationally considering the record evidence of the
 2
     significant burdens they imposed on Title X providers or their counterproductive
 3
     siphoning off of funds and attention from Title X’s family planning health care.
 4
     See id. Section 59.18(c)—contrary to Defendants’ innocuous description, HHS
 5
     Opp. at 35 n.11—commands HHS to keep adding compliance requirements even
 6
     beyond this rulemaking, stating that the “Department shall put additional
 7
     protections in place to prevent possible misuse of federal funds,” without cabining
 8
     at all how HHS might impose those additional requirements (to address an
 9
     unsubstantiated, non-existent problem). HHS offered no support or explanation for
10
     that 59.18(c) provision during its rulemaking process.
11
           More broadly, the Rule’s “compliance” mindset attempts to inter alia:
12
     require duplicate physical facilities, electronic systems, and staff in the name of
13
     “physical separation;” limit Title X projects’ infrastructure support; restrict
14
     spending and require its categorization as “direct implementation … expressly
15
     permitted by this regulation” or “direct services,” which are undefined terms and
16
     apparently not coextensive; require the most costly clinicians (APPs) for
17
     nondirective pregnancy counseling; add voluminous new grantee submissions and
18
     justifications (requiring input not just from all subrecipients but also from all
19
     referral “agencies or individuals” outside the Title X project) in every quarterly
20
     report and application; impose a sweeping new application eligibility hurdle; add
21
     federal layers of oversight related to state and local laws; and force more
22
     administrative steps before Title X projects can serve minors. NFPRHA Mot. at 2-
23
     72. As Plaintiffs have explained, HHS prioritized Section 1008 and adding more
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 19                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB      ECF No. 142   filed 02/03/20   PageID.5252 Page 25 of 37




 1
     and more compliance steps, while losing sight of the fact that the whole of Title X
 2
     defines the agency’s mandate. Id.; see also HHS Opp. at 14 (attempting to refute
 3
     the Rule’s conflict with Title X overall, but focusing solely on its “consisten[cy]
 4
     with § 1008”). HHS could not rationally add more and more “compliance”
 5
     initiatives based on no showing of need when the record made plain that serious
 6
     gaps in and harm to Title X family planning would result. NFPRHA Mot. at 2-72;
 7
     Nat’l Fed’n of Fed. Employees v. McDonald, 128 F. Supp. 3d 159, 172 (D.D.C.
 8
     2015) (agency cannot focus on implementing one statutory phrase to “undermin[e]
 9
     the purpose of the statute itself”).
10
           Sixth, properly seeking judicial review is not “Monday-morning
11
     quarterback[ing].” HHS Opp. at 33. It is the important role of litigation like this to
12
     hold HHS to the APA’s well-established standards for agency rulemaking. Those
13
     standards require a process that, inter alia, examines and rationally responds to
14
     well-founded, significant objections in the administrative record, rather than
15
     dismissing them with conclusory or unresponsive assertions, and provides a
16
     reasoned justification for agency line-drawing and inconsistencies, including those
17
     internal to a rulemaking. See, e.g., State Farm, 463 U.S. at 41-57 (an agency must
18
     “examine the relevant data” and “cogently explain” its choices in light of the
19
     record facts); District Hosp. Partners v. Burwell, 786 F.3d 46, 59 (D.C. Cir. 2015)
20
     (“We have often declined to affirm an agency decision if there are unexplained
21
     inconsistencies in the final rule.”). Otherwise, agency notice-and-comment
22
     rulemaking is a capricious charade and a bare exertion of political power. See
23
     Kake, 795 F.3d at 971 (Christen, J. and Thomas, C.J., concurring) (regardless of
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                       AMERICAN CIVIL LIBERTIES UNION
                                                                   OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                       P.O. Box 2728
                                                                         Seattle, WA 98111
     Page | 20                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5253 Page 26 of 37




 1
     change in administrations, “the law requires that the agency provide a reasoned
 2
     explanation,” and courts must entertain and impartially adjudicate such rulemaking
 3
     challenges). But here, the agency repeatedly failed to respond to serious record
 4
     objections and left numerous internal inconsistencies in the Rule unaddressed.
 5
             For example, HHS removed the agency’s long-standing focus on “medically
 6
     approved” contraceptive methods, contrary to the QFP’s principles and to HHS’s
 7
     own, effective enforcement of that “medically approved” phrase in the Title X
 8
     program for two decades. NFPRHA Mot. at 57-59. The Rule endorses Title X
 9
     providers offering only one method of family planning to patients (so long as just
10
     one site in a project that spans an entire state or other large geographic area offers
11
     some other methods), contrary again to HHS’s own 2014 QFP recommendations.
12
     Id. And the Rule newly invites into the Title X program providers that have a
13
     religious objection to almost all contraceptive methods. Id. When confronted with
14
     a chorus of warnings from ACOG, the AMA, the APHA and other leading health
15
     care experts that HHS was harmfully lowering the bar and undermining the care
16
     available to millions of vulnerable patients, id., HHS responded only with
17
     conclusory assertions that never confronted these provisions’ collective negative
18
     impact on access to effective contraceptives—the original motivating purpose
19
     behind Title X.5 NFPRHA Mot. at 2, 57-59; see generally Washington v. Azar II,
20
21   5
         Contrary to Defendants’ argument, Plaintiffs complaint about HHS’s rulemaking
22
     decisions (including its removal of “medically approved”) is not with Congress,
23
     HHS Opp. at 31; it is with HHS’s arbitrary and harmful misuse of the agency’s
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 21                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5254 Page 27 of 37




 1
     2019 WL 6219541 at *12 (it “seems elementary that increasing the number of
 2
     medical professionals who would deny care based on religious or moral objections
 3
     would not increase access to care; instead, access to care will deteriorate”).
 4
             Similarly, the record comments and HHS’s own drafting in the rulemaking
 5
     made apparent that there were internal inconsistencies with no reasoned basis in:
 6
                 Section 59.5(a)(12) giving the conflicting and confusing commands of
 7                “must” and “should” in the text of that one provision;
 8
                 Section 59.5(a)(12) blocking Title X sites not in “close proximity to”
 9                primary health care providers, even as HHS said it aimed to expand
                  Title X care via the Rule;
10
                 HHS’s inconsistent rulemaking statements that Title X would not
11                subsidize collocated (non-Title X) primary care, but somehow would
12                subsidize collocated (non-Title X) abortion-related care;6

13
     powers. Agencies possess rulemaking powers to fill in details and implement
14
     congressional programs in order to further those programs’ aims. But HHS here
15
     irrationally contradicted its own expert findings about proper clinical practices and
16
     enabling patients’ ready access to modern, effective contraceptives to undermine
17
     rather than further the program that Congress created.
18
19   6
         Defendants add more confusion and inconsistency by now arguing as if
20
     collocated (non-Title X) pregnancy counseling by primary care providers,
21
     including abortion referral upon request, could occur “onsite at a Title X project”
22
     yet still somehow be “kept separate” and compliant with physical separation. HHS
23
     Opp. at 30 n.8 (emphasis added).
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 22                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5255 Page 28 of 37




 1             Section 59.7(b) imposing an elaborate, non-objective eligibility
                requirement for applicants, contrary to the Title X statute’s eligibility
 2              provisions and to HHS’s general grant-making regulations and
                procedures; Defendants wrongly claim that “[n]one” of this
 3
                “complexity is new in this Rule,” HHS Opp. at 33;
 4
               Section 59.7(c) requiring some applicants to compete on their “ability
 5              to procure a broad range of diverse subrecipients,” including
                nontraditional providers, while other applicants need not do so;
 6
 7             Section 59.2(1) imposing a more exacting obligation on Title X
                projects to press adolescents who seek to qualify for free care based
 8              on their own, limited financial resources to involve their families,
                while a less exacting standard, see Section 59.5(a)(14), applies to
 9              those adolescents who can otherwise pay for care; and
10
               Section 59.2(2) giving women who happen to work for employers
11              with “conscience” objections to contraceptives a unique offset to their
                income not given to other Title X patients, for purposes of calculating
12              eligibility for free or reduced-fee Title X services.
13 NFPRHA Mot. at 54-72. HHS arbitrarily proceeded to finalize the Rule without
14 resolving or justifying any of these internal inconsistencies. Id.; see also
15 Lilliputian Systems, Inc. v. Pipeline & Hazardous Materials Safety Admin., 741
16 F.3d 1309, 1313 (D.C. Cir. 2014) (“As a general matter, an agency cannot treat
17 similarly situated entities differently unless it ‘support[s] th[e] disparate treatment

18 with a reasoned explanation and substantial evidence in the record.’”) (alteration in
19 original) (citation omitted). These irrationalities that HHS decided to leave
20 unresolved in the Rule, despite commenters’ confusion and objections, see
21 NFPRHA Mot. at 54-72, highlight the agency’s single-minded determination to
22 push through a rulemaking that on so many levels would constrain and confuse,
23 rather than advance, Title X care.

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                       AMERICAN CIVIL LIBERTIES UNION
                                                                   OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                       P.O. Box 2728
                                                                         Seattle, WA 98111
     Page | 23                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5256 Page 29 of 37




 1
           Finally, the harmful, arbitrary aspects of this Rule are not “minor quibbles”
 2
     to the Title X providers and patients subjected to them. HHS Opp. at 29 n.7, 34.
 3
     The Rule, for example, forces clinicians to document specific efforts to convince
 4
     adolescents to involve their family members in Title X care, including when the
 5
     family has threatened the patient with violence or eviction, unless abuse has
 6
     already occurred and an abuse complaint has already been filed with state
 7
     authorities. NFPRHA Mot. at 66-67. This draconian provision exceeds statutory
 8
     requirements, interferes with clinicians’ exercise of their training and experience,
 9
     and destroys provider-patient trust in a program where Congress specifically
10
     identified adolescents as one of the targeted recipients of its vital, confidential
11
     services. Id. Likewise, administrative and regulatory burdens that commenters
12
     explained would diminish Title X care, diminish all kinds of referral resources for
13
     Title X patients, and divert Title X funds away from the program’s public purpose
14
     are not “quibbles” but central regulatory concerns that HHS failed to address in a
15
     reasoned way. Id. at 68-72. None are isolated regulatory failures. Instead,
16
     Plaintiffs have shown an arbitrary rulemaking process at every turn, where
17
     “prejudice is obvious” from HHS’s unreasoned decisions large and small. See
18
     Washington v. Azar II, 2019 WL 6219541 at *2.
19
     III. The Court Should Vacate the Rule in Full Without Any Delay
20
        A. Vacatur of the Rule Is the Remedy the APA Requires in This Case
21
           Defendants erroneously call vacatur an “extreme remedy” and in a footnote
22
     dispute its application to this case, but offer no legal argument or other support for
23
     that contention. HHS Opp. at 45 n.12. Vacatur is in fact “the presumptive remedy
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                         AMERICAN CIVIL LIBERTIES UNION
                                                                     OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                         P.O. Box 2728
                                                                           Seattle, WA 98111
     Page | 24                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB      ECF No. 142   filed 02/03/20   PageID.5257 Page 30 of 37




 1
     when a court finds an agency’s decision unlawful under the Administrative
 2
     Procedure Act.” AquAlliance v. U.S. Bureau of Reclamation, 312 F. Supp. 3d 878,
 3
     880 (E.D. Cal. 2018); accord Klamath-Siskiyou Wildlands Ctr. v. Nat’l Oceanic &
 4
     Atmospheric Admin. Nat’l Marine Fisheries Serv., 109 F. Supp. 3d 1238, 1239
 5
     (N.D. Cal. 2015) (“[v]acatur is the standard remedy for unlawful agency decisions”
 6
     in the Ninth Circuit); see also Camp v. Pitts, 411 U.S. 138, 143 (1973) (“If [the
 7
     agency’s action] is not sustainable on the administrative record made, then the
 8
     [agency’s] decision must be vacated.”); W.C. v. Bowen, 807 F.2d 1502, 1505 (9th
 9
     Cir. 1987) (“An agency rule which violates the APA is void.”).
10
             This “follows from the text of the APA itself.” New York v. HHS, 2019 WL
11
     5781789 at *68. If this Court finds HHS’s rulemaking “arbitrary, capricious, an
12
     abuse of discretion, or otherwise not in accordance with law,” the Court “shall hold
13
     unlawful and set aside” the Rule. 5 U.S.C. § 706(2)(A) (emphasis added). That
14
     proper final judgment in an APA challenge is separate from considerations that
15
     might apply to preliminary injunctions, though Defendants’ footnote tries to merge
16
     the two contexts. HHS Opp. at 45 n.12.7 Ordinary vacatur is the correct final
17
     remedy here to set aside this improper rulemaking.
18
19
20   7
         Defendants’ footnote does not request remand without vacatur, much less try to
21
     establish the stringent predicates for that rare remedy. See Wood v. Burwell, 837
22
     F.3d 969, 976 (9th Cir. 2016) (“remand without vacatur is a remedy used sparingly
23
     in this circuit”).
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                       AMERICAN CIVIL LIBERTIES UNION
                                                                   OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                       P.O. Box 2728
                                                                         Seattle, WA 98111
     Page | 25                                                             (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142    filed 02/03/20   PageID.5258 Page 31 of 37




 1
        B. Trying to Limit a Remedy to Plaintiffs or to Salvage Bits Is Improper
 2
           HHS’s suggestion, in passing, that vacatur of its rulemaking should “extend
 3
     only to the Plaintiffs” has no basis in law. HHS Opp. at 45 n.12. Courts have
 4
     repeatedly “foreclosed this audacious argument.” New York v. HHS, 2019 WL
 5
     5781789 at *71. When an agency has violated the APA, the harm does not lie
 6
     merely with the plaintiff; instead, the plaintiff has shown that “the agency has
 7
     breached the plaintiff’s (and the public’s) entitlement to non-arbitrary decision
 8
     making.” See Make the Rd. N.Y. v. McAleenan, 405 F. Supp. 3d 1, 72 (D.D.C.
 9
     2019). “Consequently, to provide the relief that any APA plaintiff is entitled to
10
     receive for establishing that an agency’s rule is procedurally invalid, the rule must
11
     be invalidated” for all. Id.
12
           Similarly, Defendants argue that the Court should limit vacatur to “specific
13
     provisions of the Rule,” despite the arbitrariness that infects HHS’s entire
14
     undertaking here and without attempting to identify any isolated provisions that
15
     HHS contends could remain. HHS Opp. at 45 n.12. Plaintiffs show arbitrariness
16
     in this rulemaking as a whole. NFPRHA Mot. at 10-11, 68-72. Moreover, as in
17
     the refusal regulations case, the APA violations here are so “numerous,
18
     fundamental, and far-reaching” as to expose the lack of APA integrity in this
19
     “rulemaking venture itself.” New York v. HHS, 2019 WL 5781789 at *69.
20
           Any attempt to “leave standing isolated shards of the Rule that have not been
21
     found specifically infirm would ignore the big picture: that the rulemaking exercise
22
     here was sufficiently shot through with glaring legal defects as to not justify a
23
     search for survivors.” Id. Such an endeavor would inevitably “undercut the whole
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 26                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB    ECF No. 142    filed 02/03/20   PageID.5259 Page 32 of 37




 1
     structure of” this highly interconnected, multi-part Rule. See Flores v. Barr, 407
 2
     F. Supp. 3d 909, 931 (C.D. Cal. 2019) (refusing to require those governed by
 3
     remnants to “to parse through pieces of regulations disembodied from their
 4
     animating purpose”); see also Humane Soc’y of United States v. Zinke, 865 F.3d
 5
     585, 614 (D.C. Cir. 2017) (when there are “major shortcomings that go to the heart
 6
     of the” agency’s actions and those deficiencies played a “serious and pervading
 7
     role… in the agency’s decisionmaking,” vacatur of the entire rule is appropriate).
 8
        C. The Court Has Already Rejected the Request to Stay Proceedings
 9
           HHS also tries to avoid vacatur of the Rule by again urging the Court to stay
10
     the district court proceedings while the Ninth Circuit considers preliminary
11
     injunction-related issues. HHS Opp. at 42-44. Defendants have made this request
12
     twice before, and each time the Court has determined that the district court
13
     litigation should continue to move forward. See ECF No. 86 (June 14, 2019, order
14
     denying motion to stay proceedings); ECF No. 124 (minutes of November 13,
15
     2019, status conference that maintained summary judgment schedule and noted
16
     that the schedule was determined, inter alia, with an eye toward the Rule’s March
17
     4, 2020, implementation date for physical separation).
18
           Denial of Defendants’ renewed stay request is even more critical now, on the
19
     eve of the March 4, 2020, deadline. Were physical separation to take effect, its
20
     high costs and strong pressures to either exit the Title X network or unduly limit
21
     existing, effective health care practices would injure NFPRHA members across the
22
     country—along with other Title X grantees, subrecipients, their provider sites, and
23
     their patients. See NFPRHA Mot. at 36-50 (including citations to administrative
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                      AMERICAN CIVIL LIBERTIES UNION
                                                                  OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                      P.O. Box 2728
                                                                        Seattle, WA 98111
     Page | 27                                                            (206) 623-9454
     Case 1:19-cv-03040-SAB       ECF No. 142    filed 02/03/20   PageID.5260 Page 33 of 37




 1
     record evidence on the harmful impact of physical separation).8 A “stay is not a
 2
     matter of right” and represents “an intrusion into the ordinary processes of
 3
     administration and judicial review.” Sierra Club v. Trump, 929 F.3d 670, 687 (9th
 4
     Cir. 2019) (internal quotation omitted). The party requesting a stay bears the
 5
     burden of convincing the court that circumstances demand it, which is a
 6
     particularly high burden when, as here, the opposing party will be harmed. See
 7
     Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005) (under such
 8
     circumstances, the stay movant must show, among other things, its own “clear case
 9
     of inequity or hardship”) (citation omitted). But Defendants here do not offer any
10
     alleged harm to HHS from this Court proceeding in the ordinary course to resolve
11
     the cross-motions for summary judgment without delay. See id. (“being required
12
     to defend a suit” does not cause the necessary “clear case of inequity or hardship”).
13
14
15   8
         Defendants’ description of the parallel California district court actions, HHS Opp.
16
     at 44, is now outdated; the plaintiffs there are also moving forward with a recently-
17
     ordered summary judgment briefing schedule to try to avoid the additional harms
18
     that March 4, 2020, will bring. See Essential Access Health v. Azar, No. 3:19-cv-
19
     1195, ECF No. 130 & 131 (January 15, 2020, scheduling order). The district court
20
     in Baltimore has also recently held a hearing on the motion for summary judgment
21
     against the Rule there, focusing on the Baltimore plaintiffs’ arbitrary and
22
     capricious rulemaking claims. See Mayor and City Council of Baltimore v. Azar,
23
     No. 19-cv-1103 (D. Md.), ECF No. 91 (hearing held January 27, 2020).
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                         AMERICAN CIVIL LIBERTIES UNION
                                                                     OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                         P.O. Box 2728
                                                                           Seattle, WA 98111
     Page | 28                                                               (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5261 Page 34 of 37




 1
           Importantly, a preliminary injunction appeal affects “‘the rights of the
 2
     parties only until the district court renders judgment on the merits of the case, at
 3
     which time the losing party may again appeal.’” Melendres v. Arpaio, 695 F.3d
 4
     990, 1003 (9th Cir. 2012) (quoting Sports Form, Inc. v. United Press Int’l, Inc.,
 5
     686 F.2d 750, 753 (9th Cir. 1982)). This case is ready for final merits adjudication
 6
     in this Court and there should be no delay in that occurring. While Defendants
 7
     suggest that the Ninth Circuit might provide “guidance” by addressing the appeal
 8
     now before it, HHS Opp. at 44, that appeal is by its very nature preliminary and
 9
     cannot obviate the need for this Court to render a substantive, merits ruling.
10
     Indeed, the administrative record was produced after this Court granted the
11
     preliminary injunction and is not part of the pending preliminary injunction appeal.
12
     Thus, the Court will be evaluating whether HHS’s rulemaking is properly
13
     grounded in the record facts and justified by reasoned explanation from those facts
14
     in the first instance. The Court needs no guidance from the Ninth Circuit to
15
     recognize—as Plaintiffs have thoroughly shown on these motions—that HHS
16
     repeatedly acted arbitrarily, without reasoned basis, and contrary to the record
17
     evidence in adopting the Rule. Accordingly, the Rule should promptly be vacated.
18
        D. Defendants Have Offered No Basis to Stay Judgment for Plaintiffs
19
           Finally, Defendants’ suggestions for delay also include the bare request that
20
     if the Court grants summary judgment to Plaintiffs, it should “stay the effect of its
21
     order pending appeal to avoid the need for Defendants to consider seeking
22
     emergency appellate relief.” HHS Opp. at 44. Defendants fail to explain any need
23
     for “emergency appellate relief.” Vacating the Rule would simply reinstate the
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 29                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB     ECF No. 142     filed 02/03/20   PageID.5262 Page 35 of 37




 1
     prior, long-standing Title X regulations under which HHS selected all current Title
 2
     X grantees and those grantees agreed to operate. And, as discussed above, a stay is
 3
     not a matter of right. Defendants bear the burden of showing that a stay pending
 4
     appeal is justified, considering the parties’ likelihood of success, the balance of
 5
     equities, and the public interest. Washington v. Trump, 847 F.3d 1151, 1164 (9th
 6
     Cir. 2017) (quoting Nken v. Holder, 556 U.S. 418, 433 (2009)). If this Court
 7
     grants Plaintiffs summary judgment, however, it will have determined that
 8
     Plaintiffs succeed on the merits and that HHS has violated its duties to the public in
 9
     promulgating this Rule, harming Plaintiffs and others—not Defendants.
10
     Defendants’ unsupported anticipatory request for a stay pending appeal should be
11
     denied.
12
                                       CONCLUSION
13
           For all the reasons set forth here and in Plaintiffs’ initial motion papers, the
14
     Court should grant summary judgment to Plaintiffs, deny summary judgment to
15
     Defendants, and immediately vacate the Rule in its entirety.
16
17 DATED: February 3, 2020                       By: /s/ John Midgley

18    Joe Shaeffer, WSBA No. 33273                John Midgley, WSBA No. 6511
      MACDONALD HOAGUE &                          AMERICAN CIVIL LIBERTIES
19
      BAYLESS                                     UNION OF WASHINGTON
20    705 Second Ave, Suite 1500                  FOUNDATION
      Seattle, WA 98104                           P.O. Box 2728
21    joe@mhb.com                                 Seattle, WA 98111
                                                  jmidgley@aclu-wa.org
22
                                                  Ruth E. Harlow*
23
                                                  Brigitte Amiri*
24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                        AMERICAN CIVIL LIBERTIES UNION
                                                                    OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                        P.O. Box 2728
                                                                          Seattle, WA 98111
     Page | 30                                                              (206) 623-9454
     Case 1:19-cv-03040-SAB    ECF No. 142   filed 02/03/20   PageID.5263 Page 36 of 37




 1                                             AMERICAN CIVIL LIBERTIES
                                               UNION FOUNDATION
 2                                             125 Broad Street, 18th Floor
                                               New York, New York 10004
 3    *Admitted Pro hac vice                   rharlow@aclu.org
 4                                             bamiri@aclu.org

 5                             Attorneys for the NFPRHA Plaintiffs

 6
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                     AMERICAN CIVIL LIBERTIES UNION
                                                                 OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                     P.O. Box 2728
                                                                       Seattle, WA 98111
     Page | 31                                                           (206) 623-9454
     Case 1:19-cv-03040-SAB    ECF No. 142   filed 02/03/20   PageID.5264 Page 37 of 37




 1
                              DECLARATION OF SERVICE
 2
           I hereby declare that on this day I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the court’s CM/ECF system,
 4
     which will serve a copy of this document upon all counsel of record.
 5

 6 Dated: February 3, 2020                              /s/ Ruth E. Harlow
                                                        Counsel for NFPRHA Plaintiffs
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23

24
     NFPRHA PLAINTIFFS’ REPLY IN SUPPORT OF                     AMERICAN CIVIL LIBERTIES UNION
                                                                 OF WASHINGTON FOUNDATION
     SUMMARY JUDGMENT FOR PLAINTIFFS                                     P.O. Box 2728
                                                                       Seattle, WA 98111
     Page | 32                                                           (206) 623-9454
